     Case 2:20-cv-11296-JWH-E Document 29 Filed 07/26/21 Page 1 of 2 Page ID #:1294



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11    JUAN CARLOS SANTANA,          )         NO.   CV 20-11296-JWH(E)
                                    )
12                   Petitioner,    )
                                    )
13         v.                       )         ORDER DISMISSING PETITION
                                    )
14    JOSIE GASTELO, Warden,        )         WITHOUT PREJUDICE
                                    )
15                   Respondent.    )
      ______________________________)
16

17

18         Petitioner filed a “Petition for Writ of Habeas Corpus by a
19    Person in State Custody” on December 10, 2020, Respondent filed a
20    motion to dismiss on March 16, 2021.        Petitioner requested a stay on
21    May 19, 2021.
22

23         In an “Order Re Motion to Dismiss, etc.,” filed June 28, 2021,
24    the Court, inter alia, denied Petitioner’s request for a stay and
25    required Petitioner to file “either: (1) a document stating
26    Petitioner’s intent to delete and abandon Grounds Two, Three and Four
27    of the Petition; or (2) a document requesting dismissal of this entire
28    proceeding without prejudice.”       Petitioner has elected option (2).
Case 2:20-cv-11296-JWH-E Document 29 Filed 07/26/21 Page 2 of 2 Page ID #:1295
